                           Case MDL No. 3004 Document 1-2 Filed 04/07/21 Page 1 of 3




                                         BEFORE THE UNITED STATES
                                            JUDICIAL PANEL ON
                                         MULTIDISTRICT LITIGATION

                         MDL NO. ___________     In re Paraquat Products Liability Litigation


             Case Captions                     Court                  Civil Action No.                Judge
Plaintiff:
Paul Rakoczy
Defendants:
                                           N.D. California             3:21-cv-02083             Edward M. Chen
Syngenta Crop Protection, LLC
Syngenta AG
Chevron U.S.A., Inc.
Plaintiffs:
Russell Denes
Defendants:
                                           N.D. California             3:21-cv-02416               Laurel Beeler
Syngenta AG
Syngenta Crop Protection, LLC
Chevron U.S.A., Inc.
Plaintiffs:
Paul Majors
Defendants:
                                           N.D. California             3:21-cv-02494            Kandis A. Westmore
Syngenta AG
Syngenta Crop Protection, LLC
Chevron U.S.A., Inc.
Plaintiffs:
Timothy O’Connor
Carolyn O’Connor
Defendants:                                N.D. California             3:21-cv-2495              Not yet assigned
Syngenta AG
Syngenta Crop Protection, LLC
Chevron U.S.A., Inc.
                           Case MDL No. 3004 Document 1-2 Filed 04/07/21 Page 2 of 3




Plaintiffs:
David Albanese
Theresa Albanese
Defendants:                                N.D. California         3:21-cv-02496         Not yet assigned
Syngenta AG
Syngenta Crop Protection, LLC
Chevron U.S.A., Inc.
Plaintiffs:
James Hemker
Judith Hemker
Defendants:                                 S.D. Illinois          3:21-cv-00211       Nancy J. Rosenstengel
Syngenta Crop Protection LLC
Syngenta AG
Chevron U.S.A., Inc.
Plaintiff:
Barbara Piper
Defendants:
                                            S.D. Illinois          3:21-cv-00228       Nancy J. Rosenstengel
Syngenta Crop Protection LLC
Syngenta AG
Chevron U.S.A., Inc.
Plaintiff:
Terry Runyon
Defendants:
                                            S.D. Illinois          3:21-cv-00229       Nancy J. Rosenstengel
Syngenta Crop Protection LLC
Syngenta AG
Chevron U.S.A., Inc.
Plaintiffs:
Michael Joseph Kearns
Jean Rae Kearns
Defendants:                                 S.D. Illinois          3:21-cv-00278       Nancy J. Rosenstengel
Syngenta Crop Protection, LLC
Syngenta AG
Chevron U.S.A., Inc.
                           Case MDL No. 3004 Document 1-2 Filed 04/07/21 Page 3 of 3




Plaintiff:
Stephen Durbin
Defendants:
Syngenta Crop Protection LLC                S.D. Illinois          3:21-cv-00293       Nancy J. Rosenstengel
Syngenta AG
Chevron Phillips Chemical Co. LP
Chevron U.S.A., Inc.
Plaintiffs:
Henry Holyfield
Tara Holyfield
Defendants:
                                           E.D. Missouri           1:20-cv-00165           John A. Ross
Chevron U.S.A., Inc.
Syngenta Crop Protection, LLC
Syngenta Corp.
Syngenta AG
Plaintiffs:
John Barrat
Defendants:
                                         N.D. West Virginia         3:21-cv-50            Gina M. Groh
Syngenta Crop Protection, LLC
Syngenta AG
Chevron U.S.A., Inc.
Plaintiffs:
Kenneth Turner
Defendants:
                                         S.D. West Virginia        2:21-cv-00211          Irene C. Berger
Syngenta Crop Protection, LLC
Syngenta AG
Chevron U.S.A., Inc.
Plaintiffs:
Todd Tenneson
Defendants:
                                          W.D. Wisconsin           3:21-cv-00231        James D. Peterson
Syngenta Crop Protection, LLC
Syngenta AG
Chevron U.S.A., Inc.
